DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 13, the new limitation “configured to move in relation to the mold during casting” is indefinite, since it is unclear as to whether this limitation is modifying “a susceptor” or “the casting chamber”.  In this instance, it is suggested to add either “, said susceptor” or “, said casting chamber” after “the casting chamber” in the 7th line of the claim to distinctly clarify the newly added limitation.
Claim 13 recites the limitation "the mold" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cargill et al. (US 6,684,934) in view of Soderstrom et al. (US 6,640,877).
Regarding independent claim 13, Cargill et al. disclose a counter-gravity casting apparatus (abstract; column 4, lines 8-61; column 5, lines 23-37; column 7, lines 36-51; column 12, line 8 through column 13, line 7; and Figures 1, 2, 4, and 10-14), in which 
a melt chamber;
a fill chamber adjacent to and displaced lateral to the melt chamber;
a casting chamber positioned above the fill chamber;
a fill pipe (16) positioned within the fill chamber; and
a susceptor located within the casting chamber.
Cargill et al. fail to teach a susceptor coil surrounding the susceptor and configured to heat the susceptor.
However, Soderstrom discloses a casting apparatus that includes a furnace (20) having a heating (susceptor) coil (24) surrounding a susceptor (22), in which the susceptor coil (24) is configured to heat the susceptor (22) surrounding a mold assembly (12), for the purpose of keeping the mold assembly (and molten metal within the mold assembly) heated, thus maintaining the molten metal in a molten state (casting temperature) during a casting process (column 3, lines 23-33; and Figure 1).
Regarding the new limitation of the susceptor (or casting chamber?) being “configured to move in relation to the mold during casting”, and as shown in Figures 13 and 14 of Cargill et al., the susceptor is moveable.
Therefore, it would have been obvious to one of ordinary skill in the art to provide a heating (susceptor) coil to the casting apparatus of Cargill et al., by using the heating coil of Soderstrom et al., in order to maintain the molten metal in a molten state, or at a casting temperature, within the mold assembly (Soderstrom et al.; column 3, lines 23-33).

Regarding claim 16, a susceptor is located within the casting chamber and moveable between a susceptor chamber and the casting chamber (see annotated Figure 12 below).
Regarding claim 17, an interlock (isolation valve (2)) is located between the melt chamber and the fill chamber (see annotated Figure 12 below).


    PNG
    media_image1.png
    557
    624
    media_image1.png
    Greyscale

St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19, the casting apparatus of Cargill et al. has pressurization inlets (see column 5, lines 23-37; Figure 1; and annotated Figure 12).
Regarding claim 20, Cargill et al. disclose that a carriage translates a crucible (5) from the melt chamber to the fill chamber (see annotated Figure 12 above).

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on June 8, 2021.  Also, an Information Disclosure Statement dated March 23, 2021 has been considered and initialed, and a copy is provided with this Office Action.  The applicants’ amendment to independent claim 13 introduces new 35 USC 112(b) rejections.  Claims 13, 14, and 16-20 remain under consideration in the application.

Applicants’ arguments with respect to claims 13, 14, and 16-20 have been considered but are moot because the arguments do not apply to the newly underlined portions addressing the applicants’ amendment to independent claim 13.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 14, 2021